DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laifenfeld et al. (USPN 10,103,780).
Regarding claim  1, Laifenfeld teaches a car-loaded communication apparatus, comprising: an acquisition part that acquires car information related to a state of a car in which a communication network is constructed inside, or an environment in which the car is placed [Col. 7, lines 9-24, determines state of the network inside a car for communication]; and a selection part that selects a communication route of a flow accommodating a transmission packet(s) from a plurality of communication routes included in the communication network, based on the car information [Col. 7, lines 57-65, picks the most optimal channel or route based on the test signal response]; and communication route information related to a communication route(s) included in the communication network [Col. 7, line 57 – Col. 8, line 17, communication route is picked based on protocol and communication techniques from multiple routes or channels].
Regarding claim 8, Laifenfeld teaches an in-car communication system, comprising: a plurality of relay nodes [Fig. 1, 130]; and a transmission node that transmits a packet(s) to a reception node via the relay node(s), wherein the transmission node comprises: an acquisition part that acquires car information related to a state of a 
Regarding claim 9, Laifenfeld teaches a communication method, in a car-loaded communication apparatus, comprising: acquiring car information related to a state of a car in which a communication network is constructed inside, or an environment in which the car is placed [Col. 7, lines 9-24, determines state of the network inside a car for communication]; and selecting a communication route of a flow accommodating a transmission packet(s) from a plurality of communication routes included in the communication network, based on the car information [Col. 7, lines 57-65, picks the most optimal channel or route based on the test signal response]; and communication route information related to a communication route(s) included in the communication network [Col. 7, line 57 – Col. 8, line 17, communication route is picked based on protocol and communication techniques from multiple routes or channels].
Regarding claim 10, Laifenfeld teaches a non-transient computer readable recording medium storing a program, causing a computer mounted in a car-loaded communication apparatus to execute: acquiring car information related to a state of a car in which a communication network is constructed inside, or an environment in .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Laifenfeld et al. (USPN 10,103,780) in view of Soundarajan (USPN 10,542,481).
Regarding claims 2 and 19, Laifenfeld teaches a car-loaded communication apparatus and a communication method as discussed in rejection of claims 1 and 9.
However, Laifenfeld does not teach the communication route information includes information related to number of relay nodes and line speed of each of a plurality of communication routes included in the communication network.
Soundarajan teaches the communication route information includes information related to number of relay nodes and line speed of each of a plurality of communication routes included in the communication network [Col. 4, lines 13-28].
.
Allowable Subject Matter
Claims 3-7, 11-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Baek et al. (USPN 11,197,188) teaches acquiring channel busy ratio (CBR) information for a service channel and a reference channel.  A first service channel switched with a channel is chosen based on the CBR information. Local one-hop CBR information of a vehicle to everything (V2X) communication device and local zero-hop CBR information confronted on the service channel are obtained.
Khoryaev et al. (USPN 11,026,120) teaches generating multiple partial sensing windows to be sensed for a resource selection or reselection procedure.  A physical channel is monitored to detect occupied resources based on the partial sensing windows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464